Citation Nr: 1542904	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-20 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1983.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Seattle, Washington Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing has been associated with the claims file.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus was not present during service or within a year after separation and is not causally related to active service.

2.  The most probative evidence of record is against a finding that the Veteran has a back condition that is causally related to, or aggravated by, any disease, injury, or incident during active service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for a back condition have not been met.  38 U.S.C.A. §§ 1131, 1154, 3103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be provided to the claimant before the initial unfavorable adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice was provided by a letter dated in November 2011.

In addition, the notice requirement applies to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the Dingess requirements, the November 2011 letter included notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, and the Veteran's own assertions in support of his claim.  The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, the RO arranged for a VA audiology examination in November 2011 and an addendum medical opinion in November 2011.  The Board finds that the examination and opinion are adequate, as the report provides findings relevant to the Veteran's condition and history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner noted that the claims file, including the medical records, was reviewed.

No VA examination has been secured in connection with the service connection claim for a back disability because examinations are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As described in detail below, there is insufficient evidence establishing that the Veteran has a back disability that may be related to service.  No examination is necessary in such situations.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).

Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.309(a) includes tinnitus where there is evidence of acoustic trauma.  The absence of evidence of tinnitus in service is not a bar to service connection.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Tinnitus

The Veteran's STRs are negative for any complaints, treatment, or diagnosis of tinnitus.  The Veteran did not undergo a separation examination in March 1983; however, he did undergo an examination when he entered the reserves in May 1983.  The Veteran's hearing was noted to be normal and clinical evaluation of his ears showed normal results.  On the Veteran's Report of Medical History in May 1983, the Veteran marked "no" to having any ear problems and made no other comment regarding tinnitus.

After separation from service, there is no indication of tinnitus until 2010, more than two decades after separation.  In fact, at the Veteran's VA audiology examination in November 2011, he indicated that he "does not recall any particular incident causing his tinnitus but recalls its gradual bilateral onset to have occurred in the late 1980's, several years after he left active duty service.

During service, he said he was exposed to small arms fire "approximately every three months on the M16 and M60."  He reported intermittent use of hearing protection.  He also reported exposure to the engine of two and a half ton trucks, which brought him and others to the range.  After service, the Veteran said he was exposed to noise for one year when he worked cutting firewood and for five years from playing guitar in a garage band.  

Initially, the examiner opined that the tinnitus was at least as likely as not caused by or a result of military noise exposure.  However, the examiner also reported not being able to give an opinion on etiology.  The RO requested a more detailed rational for an opinion or a reason why an opinion on etiology could not be provided.  An addendum opinion was provided the same month: The "Veteran's tinnitus is less likely than not (less than 50 % probability) caused by or a result of military noise exposure.  [The] Veteran served in the US Army from 3/3/80-3/2/83 with [a] military specialty as a Food Service Specialist.  This specialty is listed as having low probability for military noise exposure.  Following separation from the Army [the] Veteran served for an additional year with the Rhode Island National Guard as a Cook.  [The] Veteran cited active duty military noise exposure to be derived from weapons training every three months on the M16 and M60.  He also cited the 2 1/2 ton truck (transporting him to the range) to be very loud.  VAMC audiologic assessment dated 11/3/2011 indicated [the] Veteran's occupational noise history to include one month of cutting firewood with a chainsaw and axe (without hearing protection).  He also recalled 5 years of recreational noise playing guitar in a garage with other band members.  Given his low probability for military noise exposure and history of occupational/recreational noise, the Veteran's tinnitus is less likely than not (less than 50%; probability) caused by or a result of military noise exposure [the] Veteran believes his tinnitus began after discharge from service and originated in the late 1980's.  He denied any overseas service or involvement in active combat zones."

A claimant is competent in some cases to diagnose some disabilities despite his status as a lay person.  Tinnitus is one such example as it is observable with the sense.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).
There is no evidence that the Veteran's tinnitus is related to service.  The Veteran himself indicated that onset was 16 years after separation.  Therefore, entitlement to service connection for tinnitus is denied.

Here, while there is evidence of tinnitus, the Board must conclude that the preponderance of the evidence is against a finding that his currently diagnosed tinnitus originated during or as a result of military service or any event thereof, including acoustic trauma.  The only evidence in support of the claim is the Veteran's assertions; however, his assertion at the examination did not even date onset as occurring during service or within one year of service.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claims advanced must be denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

IV.  Back Condition

The Veteran's STR is negative for any complaints, treatment or diagnosis for any back condition during service.  The Veteran did not undergo a separation examination in March 1983; however, he did undergo an examination when he entered the reserves in May 1983.  The Veteran's spine was noted to be normal upon clinical evaluation.  On the Veteran's Report of Medical History in May 1983, the Veteran marked "no" to having any recurrent back problems.  He also indicated being in "good health" and taking no medication.  

There are no post-service treatment records regarding complaints or treatment of back pain until a decade after service.  A psychiatric assessment dated in November 1998, included in the Veteran's SSA records, indicates that the Veteran injured his back at his civilian job unloading trucks.  There is no mention of an earlier injury or an injury during service.

In the VA treatment records, there is an MRI completed in April 1999.  The findings were the following: "Vertebral body heights, alignment, marrow signal intensity are normal.  The signal intensity and caliber of the cervical cord is normal and the discs are all normally hydrated and without evidence of degeneration or herniation.  All of the neural foramina are patent and the visualized nerve roots are unremarkable."  However, the record does not indicate an etiology for any problem.

There are also private treatment records from private physicians since that time that show continued treatment for back pain and problems.  Some of the notes indicate that the Veteran believes that his back pain was caused from a vehicle accident in service.  However, none of the records provide an opinion on etiology.  

The Veteran alleged at his hearing that he hurt his back during service in a vehicle accident.  He admitted that he did not seek medical treatment after the accident and did not seek treatment until the 1990s.  The Veteran, as a lay person, is not competent to offer an opinion regarding the likely etiology of his back injury.  Lay evidence is competent to report symptoms because this requires only personal knowledge as it comes to him or her through his or her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the back at issue in this case falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

The post-service medical evidence consists of VA treatment reports that indicate no back condition until the 1990s.  As discussed above, the Veteran reported having a work injury in 1998 and there is no medical opinion connecting the Veteran's back condition to service.  Also, while the Veteran asserts that he was in a vehicle accident in service, there is no evidence of a back injury in service.  And medical examination in 1983, conducted after the alleged accident occurred, does not document any back injuries or pain.  

A post-service diagnosis does not come until 1998.  Given the foregoing, the indication for the claimed condition is shown over 15 years after separation from service.  This passage of time is a factor for consideration when making a finding of direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999) (holding that service connection may be rebutted by the absence of evidence of the claimed condition for many years after service).

The preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a back disability is denied.


REMAND

The Veteran claims that he suffers from PTSD due to a vehicle accident.  While a stressor event has not been corroborated, the Veteran has been undergoing mental health treatment since 1990.  Also, the claims file includes current diagnoses of depression and bipolar disorder.  The Veteran testified to having mental health problems during service.  However, the current treatment records do not provide an opinion on whether the Veteran's psychiatric condition is etiologically related to the Veteran's active duty service.  The Veteran has not undergone a VA psychiatric examination.

The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A VA medical opinion is necessary to determine the etiology of any currently diagnosed mental disorder, to include whether the Veteran has an acquired psychological disorder due to his period of service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted. After reviewing the record and examining the Veteran, the examiner should address the following:

If the examination results in a psychiatric diagnosis, the examiner should offer an opinion as to the etiology of the psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder is related to the Veteran's military service.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.

Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

2. Upon completion of the above, readjudicate the Veteran's claim based on the entire record.  If any of the benefits sought on appeal remain denied, issue an SSOC and provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


